Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election without traverse of Group I (claims 1-12, 15-18) in the reply filed on 01/26/22 is acknowledged.  The traversal is on the ground(s) that Claim 18 should be rejoined.  This is found persuasive and claim 18 has been rejoined.
Claims 14 and 19-21 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/26/22.

Information Disclosure Statement
Receipt is acknowledged of the Information Disclosure Statement filed August 30, 2021, August 07, 2021 and July 20, 2020. The Examiner has considered the references cited therein to the extent that each is a proper citation. Please see the attached USPTO Form 1449.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1, 6 and 8-12 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ruddy et al. (US 9,616,111).  
With regards to instant claim 1, Ruddy teaches theC1 esterase inhibitor at a concentration from 400 U/ml to 1000 U/ml (see col. 2, lines 58+, col. 5, lines 50+ and histidine at 84.11, see table 3) and specifically teach that composition does not contain citrate (as required by instant claim 1, wherein the pH is from 6.5-8.0 (see co. 3, lines 12-15 as required by instant claim 6) wherein the C1-INH is a human C1 esterase (see Fig. I and col 2, lines 31+, as required by instant claim 9) as a lyophilized  for later reconstitution (see col. 4, lines 10-41, as required by instant claim 10, 11) for intravenous or subcutaneous administration (as required by instant claim 12). With regards to instant claim 8, Ruddy also teaches that their composition comprises polysorbate 80 and preservatives such as benzyl  (see col. 3, lines 16+ and col. 4, lines 35+)
However Ruddy did not per se teach that the concentration of the histidine is in mM. Nonetheless uses histidine as a buffer and therefore one of ordinary skill in the art would recognize that the concentration is in mM, absent factual evidence to the contrary.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruddy et al. (US 9,616,111) in view of Schaefer et al. (WO 2016131958) and Schaeffer2 et al. (US 2018/0036394) as evidence by Drugbank (2015).  
Ruddy et al is applied here as above.
However Ruddy fails to teach instant claims 2-5.

Schaeffer et al. teach a pharmaceutical composition comprising C1 -INH at a concentration of about 400 lU/mL - 2,000 lU/mL with further comprising glycine (as required by instant claims 2-5 at an osmolarity concentration from 50-500 mOsm/L (which as indicated in Table 1 is 133 mM (see claim 1, table 1) and further comprises arginine (see claim 3 as required by instant claim 3), sodium chloride at 154 mM(see Table 1, as required by instant claim 5) and comprises histidine (see claim 3), polysorbate or combination of polysorbate 80 and 20 (see claim 8 a) and cresol (see claim 8b, as required by instant claim 8). Schaeffer also teaches a kit comprising the formulation of C1 -INH at a concentration of about 400 lU/mL - 2,000 lU/mL as a lyophilized powder and at least one syringe and/or one needle and prefilled  with a liquid (see claims 17-18, as required by instant claims 15-17).
Schaeffer additionally teaches that the composition comprising C1 –INH may contain saccharose at 250 mM (see table 2), sodium chloride, 135 mM at pH 7.2), arginine 24 mM (see Table 2). It would have been obvious to optimize the concentrations of the C1-LNH, sodium chloride, histidine, arginine and saccharose based on the end use of the formulation as the determination of the concentration is well within the practice of routine experimentation by the skilled artisan and obtain the desired pH.
One of ordinary skill in the art would have been motivated to expand the teachings of Ruddy to include, additional amino acids with a reasonable expectation of success because adding Ruddy teaches that arginine carries a positive charge and can be used as a buffer (see col. 3, line 35+). One of ordinary skill in the art would be 

No claims are allowed.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY V GEMBEH whose telephone number is (571)272-8504.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/SHIRLEY V GEMBEH/Primary Examiner, Art Unit 1615                                                                                                                                                                                                        03/04/2022